Exhibit EMPLOYMENT AGREEMENT This Employment Agreement (the “Agreement”), dated June 26, 2009 by and between Adeona Pharmaceuticals, Inc., a corporation organized under the laws of the State of Delaware (the “Corporation”), and Max Lyon, an individual (the “Employee” or the “CEO”). 1.EMPLOYMENT: DUTIES (a)The Corporation engages and employs the Employee as Chief Executive Officer and President and Employee hereby accepts such engagement and employment, as of the Corporation and, for the term of this Agreement as long as CEO desires to serve.
